Lynch, J.
(dissenting). It is inconceivable to me that a criminal defendant’s peremptory challenge of a juror based on the fact that the juror was married to a police officer would be regarded as improper. That the challenge in this case came from the prosecutor does not change the equation. Not only does the prosecutor’s explanation that the- juror would be put in a very difficult position ring true, but we must also consider the prosecutor’s independent obligation to seek a fair trial. Nor do I believe that, by permitting the prosecutor to explain his chal-. lenge in response to an objection by the defense, the judge was *29making an implicit finding that the challenge might be improper. The situation would be different if the judge, following one or multiple peremptory challenges of minority members of the jury venire, had “requested that the prosecutor supply race-neutral explanations for his challenges” (emphasis added). Commonwealth v. Caldwell, 418 Mass. 777, 778 (1994). I suggest that all attorneys trying jury cases would at least consider challenging a juror married to a police officer where a member of the spouse’s department was going to be a witness.
The result the court reaches today can be of little help to trial judges and attorneys in guiding their conduct in jury selection. I would prefer that, rather than impose on trial judges the impossible task of scrutinizing peremptory challenges for improper motives, we abolish them entirely. I, therefore, respectfully dissent.